DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tong Lee on 02/18/2021.
The application has been amended as follows: 
1. (Currently Amended) An antenna assembly, comprising: 
a first antenna element coupled to RF circuitry via a first feeder; and 
a second antenna element coupled to the RF circuitry via a second feeder, 
wherein the first antenna element and the second antenna element radiate in different frequency bands and in a direction parallel to a ground plane, the ground plane disposed on at least one layer in a substrate that includes a plurality of layers parallel to one another, and
a metal wall dividing a first side of the substrate including the RF circuitry and a second side of the substrate including the first antenna element and the second antenna element,
wherein the first antenna element is disposed on first one or more of the layers and the second antenna element is disposed on second one or more of the layers, which are different from the first one or more of the layers, 

wherein the first antenna element and the second antenna element are stacked in a perpendicular direction with respect to the ground plane, and  
wherein one of the first antenna element and the second antenna element is a dipole antenna, and the other one of the first antenna element and the second antenna element is a loop-shaped antenna or a folded dipole antenna.

3. (Cancelled)

12-20. (Cancelled)

21. (New) The antenna assembly of claim 1, wherein the metal wall is formed by a plurality of vias.

Allowable Subject Matter
Claims 1-2, 4, 6-11 and 21 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 12/07/2020, as well as the claim amendments made above in the examiners amendment, and, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Sudo (US 2017/0222325), Mohammadian et al. (US 2016/0248169), Choudhury et al. (US 2009/0231225), Lee (US 2018/0090827), Syrytsin et al. (US 2019/0109386), Ying et al. (US 2019/0288377), and the other cited references are all cited as teaching some elements of the claimed invention including a first antenna, a second antenna, a ground plane, a metal wall, and a substrate. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant, specifically the details of how the current flows through the different portions of the first and second radiating portion, and the first and second radiators, and operating in the different frequency bands. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845